Citation Nr: 1509669	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-11 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected prostatitis.  

3.  Entitlement to a disability rating in excess of 40 percent for prostatitis.  

4.  Entitlement to a disability rating in excess of 30 percent for headaches.  

5.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  


REPRESENTATION

Veteran represented by:	Vanessa L. Brice, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and V.A.  


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in December 2014.  A transcript of that hearing has been associated with the claims file.  

This claim was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression and anxiety and entitlement to increased ratings for prostatitis and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the Veteran's erectile dysfunction, did not originate in service or for many years thereafter, is not related to any incident during active service, and is not caused or aggravated by any service-connected disabilities.  

2.  As service connection for erectile dysfunction is being denied, there is no legal basis for entitlement to SMC for loss of use of a creative organ.  

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  

2.  The criteria for entitlement to SMC based on loss of use of a creative organ are not met as a matter of law.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350 (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of June 2009, August 2009, October 2009, December 2009 and January 2010 letters sent to the Veteran.  Although the letters did not fully explain the requirements to establish entitlement to SMC based on loss of use of a creative organ, the Board finds this lack of notice is not prejudicial to the Veteran as the claim is being denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, service personnel records, VA medical records, VA examinations and statements and testimony from the Veteran and his attorney.  

The Veteran testified at a Board hearing in December 2014.  The hearing was adequate as the Veterans Law Judge explained the issues on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Board notes that the July 2009 and December 2012 VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2014).

Analysis

1.  Service Connection  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for erectile dysfunction, to include as secondary to service-connected prostatitis.  

The probative evidence of record demonstrates a current diagnosis of erectile dysfunction, however, there is no evidence of this disability during the Veteran's active service, no evidence indicating this disability is related to the Veteran's active service and no evidence indicating this disability was caused or aggravated by any service-connected disability, including service-connected prostatitis.  STRs are wholly absent of findings, treatment or a diagnosis of erectile dysfunction.  The post service medical evidence of record, including VA medical records and VA examinations, demonstrates the Veteran is diagnosed with erectile dysfunction, which was diagnosed as early as November 2002.  

There is no probative medical evidence indicating the Veteran's erectile dysfunction is related to either his active service or to any service-connected disability.  In the July 2009 VA examination, erectile dysfunction was noted and found to have an unknown etiology.  At that time, the examiner noted that the Veteran had diabetes mellitus, a history of sexual abuse at the age of 14 and reported that the Veteran stated he had erectile dysfunction over the last four months.  The examiner concluded in his diagnosis that the Veteran had a recent erectile dysfunction problem which was not likely to be related to prostatitis.  In the December 2012 VA examination, the Veteran was found to have erectile dysfunction with and the etiology was noted as diabetes mellitus.  The examiner then specified that the Veteran's erectile dysfunction was not as likely as not attributable to his diagnosed prostatitis.  

The Board has also reviewed treatise information submitted by the Veteran in June 2012, which indicated that chronic prostatitis is associated with erectile dysfunction.  Although this treatise information indicates such an association may occur, it does not specifically address the current Veteran's erectile dysfunction on appeal.  However, following receipt of this information, the December 2012 VA examiner specifically found the Veteran's erectile dysfunction was due to his diabetes mellitus, and not as likely as not attributable to his prostatitis.  Seeing that the December 2012 VA examiner's opinion was based on the Veteran's history and a physical examination and is supported by the July 2009 VA examiner's conclusions, the Board affords more probative weight to the December 2012 VA examiner's opinion, which, as discussed above, has been found to be adequate.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Veteran has not claimed that his erectile dysfunction began in service and continued since that time, rather, he is arguing that this condition is secondary to his service-connected prostatitis.  While a Veteran is competent to report lay observable events, treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any symptom to a current disorder or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, he is not competent to specify that his erectile dysfunction is related to his service-connected prostatitis, as such would constitute a medical conclusion, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, these assertions are not competent and are afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction, to include as secondary to service-connected prostatitis, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for erectile dysfunction, to include as secondary to service-connected prostatitis, is denied.


2.  SMC

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  See 38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2014).  Entitlement to SMC benefits requires that the conditions described be due to service-connected disability.  

SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  SMC at the "k" and "r" rates are paid in addition to any other SMC rates, with certain monetary limits.  SMC under 38 U.S.C.A. § 1114(k) is payable for anatomical loss or loss of use of a creative organ.  38 C.F.R. § 3.350(a).  The amount of SMC for loss of use of a creative organ is a non-variable amount and is set by statute.  38 U.S.C.A. § 1114(k).  

Regarding the Veteran's claim for SMC based on loss of use of a creative organ, the sole basis of the Veteran's claim is that SMC is warranted for service-connected erectile dysfunction.  As the Board denied the Veteran's claim for service connection for erectile dysfunction, there is no legal basis for his SMC claim.  Therefore, it must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for erectile dysfunction, to include as secondary to service-connected prostatitis, is denied.  

SMC based on loss of use of a creative organ is denied.  


REMAND

Although the Veteran was provided a VA examination for PTSD in February 2010, the examination did not also consider any psychiatric disabilities other than PTSD and no examination for psychiatric disabilities other than PTSD has otherwise been provided.  Moreover, the February 2010 VA examiner failed to provide any rationale for his opinions.  Thus, the February 2010 VA examination was inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Considering the diagnoses of PTSD based on nonmilitary stressors, depressive disorder and dysthymia, and considering the evidence of record demonstrating various reports of PTSD stressors from prior to his active service, during his active service and following his active service, an adequate VA examination and opinions are needed to assist in determining whether the Veteran has a currently diagnosed acquired psychiatric disability, to include PTSD, depression and anxiety, and if so, whether such acquired psychiatric disability was caused by or is related to his active service, whether such disability preexisted and was aggravated by the Veteran's active service, or whether such disability was caused or is being aggravated by his service-connected disabilities.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear, 20 Vet. App. 410 (2006); see Waters, 601 F.3d 1274, 1276 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In considering that the Veteran was last provided a VA examinations for his headaches and prostatitis in December 2012, over two years ago, and his recent testimony in the December 2014 Board video conference hearing suggests a possible worsening of these service-connected disabilities, the Board finds that a new VA examination is necessary to reassess the severity of his service-connected headaches and prostatitis.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.

Additionally, as the file reflects the Veteran has received ongoing treatment from VA, and that the most recent VA medical records in the file are from September 2012, all more recent records also need to be obtained and considered.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including outstanding VA medical records from September 2012 and thereafter.  

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's acquired psychiatric disability.  The examination report is to contain a notation that the examiner reviewed the claims file, to include the Veteran's service records.  

The examiner is asked to please note that the record contains several reported stressors for the Veteran's PTSD disability, which include: (1) childhood physical abuse by his father and aunt; (2) childhood sexual assault by other boys while residing in a "boys' home" at the age of 13 or 14; (3) a fear of being raped in service; (4) a fear being alone while in stationed in Germany during his active service; (5) being in close quarters with other military personnel during active service; (6) being in an overturned ambulance while stationed in Germany during his active service; (7) childhood trauma (sexual abuse) which led to drug abuse; and (8) seeing a close friend (no name provided) die from a gunshot wound to the neck during his active service (initially noted in record in October 2009 per his statement to VA; no report of this in-service stressor in the VA medical records); and (10) pain from his current physical disabilities as well was having cared for his elderly mother.  

The examiner is also asked to observe that the Veteran's service personnel records demonstrate he underwent several incidents of disciplinary action during his active service, including being AWOL and using disrespectful language toward a superior officer.

The examiner is asked to answer the following, as posed:  

(a).  Please specify the diagnosis of any current acquired psychiatric disability.  

(b).  Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  If so, the examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD: (i) is causally linked to any of the stressors which reportedly occurred during his active service (listed above), either separately or taken together; or (ii) had its clinical onset during the Veteran's active service from November 1970 to December 1974.  

(c).  Has the Veteran developed an acquired psychiatric disability other than PTSD, and; if so, please specify the diagnosis (or diagnoses).  The examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder (other than PTSD): (i) had its clinical onset during the Veteran's active service from November 1970 to December 1974; or, (ii) that such a disorder was caused by any event or incident that occurred during his active service, to include the in-service stressors listed above.  

(d).  If a current acquired psychiatric disability (either PTSD or an acquired psychiatric disability other than PTSD) is found, the examiner is asked to furnish an opinion as to whether such disability obviously or manifestly preexisted the Veteran's period of active service from November 1970 to December 1974?  If so, did the condition obviously or manifestly not become aggravated beyond the natural progress of the disease during this period of active service?  

(e).  If a current acquired psychiatric disability (either PTSD or an acquired psychiatric disability other than PTSD) is found, the examiner is asked to furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed acquired psychiatric disability, alternatively was caused OR is being aggravated by his service-connected disabilities, or any treatment rendered for these disabilities.

(f).  If it is determined that any currently diagnosed acquired psychiatric disability is being aggravated by the service-connected disabilities, to the extent possible the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  Please also, specifically address the service personnel records in the explanation, which, as noted above, demonstrate the Veteran underwent several incidents of disciplinary action during his active service.  

3.  Upon receipt of all additional records, schedule the Veteran for a VA examination of his prostatitis.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The examiner is asked to comment on the degree of severity of the Veteran's prostatitis and the effects on his employment and activities of daily living.  

The examiner should also specifically comment on the following:  

(a).  Whether the Veteran's current prostatitis requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day.

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

4.  Upon receipt of all additional records, schedule the Veteran for a VA examination of his headaches.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The examiner is asked to comment on the degree of severity of the Veteran's headaches and the effects on his employment and activities of daily living.  

The examiner should also specifically comment on the following:  

(a).  Whether the Veteran's current headaches are productive of very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

5.  Ensure the examiners' opinions are responsive to these determinative issues of current diagnoses, etiologies, and current severity of these disabilities at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

6.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


